Title: Alexander Garrett to Thomas Jefferson, 5 October 1817
From: Garrett, Alexander
To: Jefferson, Thomas


                    
                        Dear sir
                        Charlottesville
5th Oct: 17
                    
                    Accept the thanks of Mr. Southall and myself for your kindness, in loaning us your c silver cups. three will be sufficient:—
                    I avail myself of the opportunity (by your boy) of sending you a letter, news paper, & small book; left with me yesterday by Mr Minor for you. I have not sent the glass of honey fearing the boy might brake it, it shall be sent very shortly by a safe conveyance
                    
                        With esteem & respect Your Mo. Obt St
                        Alex Garrett
                    
                 